Case: 12-3186   Document: 13     Page: 1   Filed: 11/08/2012




          NOTE: This order isnonprecedential.

   mlntteb ~tate5 ([ourt of ~eaI5
        for tbe jfeberaI ([trcutt

                 LIESCHEN L. ROWE,
                       Petitioner,

                           v.
           DEPARTMENT OF THE ARMY,
                      Respondent.


                       2012-3186


   Petition for review of the Merit Systems Protection
Board in case no. CH0752100744-B-1.


                     ON MOTION


                       ORDER
   Lieschen L. Rowe moves for leave to proceed in forma
pauperIS.

    The court notes that Rowe's appeal was dismisssed on
September 27, 2012 for failure to pay the fee. Rowe filed
an incomplete motion for leave to proceed in forma pau-
peris on October 4, 2012, and a motion to reopen the
appeal on October 15, 2012. Rowe has not submitted
Case: 12-3186     Document: 13      Page: 2   Filed: 11/08/2012




LIESCHEN ROWE v. ARMY                                      2

Federal Circuit Form 6, which is required by this court for
such motions.
      Upon consideration thereof,
      IT Is ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is denied without prejudice to Rowe's refiling a motion for
leave to proceed in forma pauperis along with a completed
Federal Circuit Form 6. Rowe's motion is due within 21
days of the date of filing of this order.

    (2) The motion to reopen the appeal is denied without
prejudice.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s24